

114 SRES 539 IS: Supporting the rights of the people of Iran to determine their future, condemning the Iranian regime for its crackdown on legitimate protests, and for other purposes.
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 539IN THE SENATE OF THE UNITED STATESMarch 11, 2020Mr. Cardin (for himself, Mrs. Shaheen, Mr. Kaine, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONSupporting the rights of the people of Iran to determine their future, condemning the Iranian regime for its crackdown on legitimate protests, and for other purposes.Whereas, on January 8, 2020, the Government of Iran shot down Ukraine International Airlines Flight 752, lied about its culpability, and then admitted to downing the plane on January 11 after evidence was made public by other sources;Whereas all 167 passengers and 9 crewmembers aboard Ukraine International Airlines Flight 752 died in the resulting crash;Whereas passengers were mostly citizens of Iran, but also included citizens of Canada, Ukraine, Great Britain, Afghanistan, and Sweden;Whereas, during January 11 through 13, 2020, protesters gathered across Iran to denounce lying and incompetence by regime leadership with respect to the airline shootdown;Whereas video clips of protests from January 11 through 13, 2020, showed protestors chanting against Iran’s Supreme Leader Ali Khamene’i and the IRGC;Whereas video clips suggest Iranian authorities deployed tear gas and live ammunition against protestors in January 2020;Whereas earlier antigovernment protests in Iran began on November 15, 2019, and rapidly spread to dozens of Iranian cities in 29 of Iran’s 31 provinces, in the most significant antigovernment protests in Iran since the Green Movement demonstrations in 2009 and 2010;Whereas the protests began in response to an announced increase on the price of fuel, and protesters expressed numerous economic grievances, while also calling for the structural reform of the political system and condemning current and former Iranian leaders;Whereas reports indicate that Iranian security forces responded to protests with lethal force, killing hundreds of demonstrators and arresting thousands more;Whereas reports indicate that the Government of Iran authorities have, in many instances, refused to return victims’ bodies to their families and that security forces have removed bodies from morgues and transferred them to unknown locations;Whereas, on November 16, 2019, Iranian authorities began implementing a near-total shutdown of internet services, stopping nearly all means of online communications for people inside Iran to prevent the sharing of images and videos of deadly violence being used by security forces;Whereas, on November 16, 2019, Iran’s Interior Minister Abdolreza Rahmani Fazli suggested that the Iranian regime would no longer show tolerance toward the protesters;Whereas, on November 17, 2019, Iranian Supreme Leader Ayatollah Ali Khamene’i called the demonstrators villains, suggested that protests were incited by foreign enemies and domestic insurgents, and ordered Iranian security services to “implement their duties” to end the protests;Whereas, on November 18, 2019, the IRGC deployed to the southwestern city of Mahshahr, which had been taken over by demonstrators, and engaged in mass repression over a period of 4 days, reportedly killing as many as 100 people;Whereas multiple United States laws provide authorities to designate and sanction elements of the Iranian regime for its repressive conduct, including those involved in significant corruption or serious human rights abuses, including— (1)the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.); (2)the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8701 et seq.); (3)the Countering Iran's Destabilizing Activities Act of 2017 (22 U.S.C. 9401 et seq.); and(4)the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note);Whereas the Iranian regime was implicated in a terrorist plot targeting gatherings of Iranian dissidents in Paris in June 2018 and in Albania in March 2018;Whereas, in August 2018, the United States Government arrested 2 Iranian nationals who later pleaded guilty for acting on behalf of the Iranian regime to conduct covert surveillance in the United States against officials of the Iranian opposition for a target package which, according to the Department of Justice complaint, may have included apprehension, recruitment, cyber exploitation, or capture/kill operations;Whereas the Iranian regime has routinely violated the human rights of Iranian citizens, including by implementing ongoing, systematic, and serious restrictions of freedom of peaceful assembly and association and freedom of opinion and expression, including the continuing closures of media outlets, arrests of journalists, and the censorship of expression in online forums such as blogs and websites;Whereas, on November 22, 2019, the United States imposed sanctions on Iran’s Minister of Information and Communications Technology for his role in shutting down internet access in Iran;Whereas the Department of State’s most current Human Rights Report noted that the Government of Iran levied severe restrictions on free expression, the press, and the internet, including censorship, site blocking, and criminalization of libel; substantial interference with the rights of peaceful assembly and freedom of association, such as overly restrictive nongovernmental organization (NGO) laws; egregious restrictions of religious freedom; restrictions on political participation; and that there is widespread corruption at all levels of government;Whereas, on November 18, 2019, the Office of the German Chancellor stated, It is legitimate and deserving of our respect when people courageously air their economic and political grievances, as is currently happening in Iran … We urge the government in Tehran to respect freedom of assembly and expression.;Whereas, on November 20, 2019, the French Foreign Ministry stated, France is following the demonstrations taking place in Iran with concern. It expresses its deep concern at reports that a large respect its international human rights obligations.;Whereas, on December 2, 2019, a statement from Amnesty International confirmed that extensive video footage verified and analyzed by Amnesty International’s Digital Verification Corps shows security forces shooting at unarmed protesters who did not pose any imminent risk;Whereas, on December 6, 2019, United Nation’s High Commissioner for Human Rights Michelle Bachelet said, Verified video footage indicates severe violence was used against protesters, including armed members of security forces shooting from the roof of a justice department building in one city, and from helicopters in another, and added that the Office of the United Nations High Commissioner for Human Rights has also received footage showing security forces shooting to kill;Whereas, on December 8, 2019, a Declaration by the European Union High Representative for Foreign Affairs and Security Policy Josep Borrell Fontelles stated, A growing body of evidence indicates that despite repeated calls for restraint, the Iranian security forces’ disproportionate response to recent demonstrations has led to high numbers of deaths and injuries. For the European Union and its Member States, the widespread and disproportionate use of force against nonviolent protestors is unacceptable.;Whereas, on December 16, 2019, Amnesty International further reported that [eyewitness testimony] suggests that, almost immediately after the Iranian authorities massacred hundreds … participating in nationwide protests, [the authorities] went on to orchestrate a wide-scale clampdown designed to instill fear and prevent anyone from speaking out about what happened;Whereas, on January 17, 2020, the United States designated IRGC General Hassan Shahvarpour, Khuzestan Province’s Vali Asr Commander, for his involvement in gross violations of human rights against protestors during the November 15 through 18, 2019, protests in Mahshahr, Iran;Whereas Iran is a member of the United Nations, voted for the Universal Declaration of Human Rights, and is a state party to the International Covenant on Civil and Political Rights, done at New York December 19, 1966;Whereas, during February 2020 parliamentary elections, against the backdrop of regime interference, disqualification of reformist and moderate candidates, and anger over crackdowns on protesters, the majority of the Iranian people chose not to vote, making turnout the lowest in Iran’s post-1979 history; andWhereas the Iranian regime has a long history of violent repression of dissent, including—(1)in 1988, carrying out the barbaric mass executions of thousands of political prisoners—including teenagers and pregnant women—by hanging and firing squad for refusing to renounce their political affiliations and, in some cases, for possessing or distributing political reading material;(2)in 1999, brutally suppressing a student revolt that was one of the largest mass uprisings up until that point in the country since 1979, in a crackdown since referred to as Iran’s Tiananmen Square;(3)following voting irregularities that resulted in the 2009 re-election of Mahmoud Ahmadinejad, cracking down on peaceful political dissent from wide segments of civil society in a cynical attempt to retain its undemocratic grip on power; and(4)beginning in December 2017, and continuing for several months after protests erupted over economic conditions in more than 80 cities, confronting protestors with excessive force that resulted in at least 25 deaths and 4,000 arrests: Now, therefore, be itThat the Senate—(1)stands with the people of Iran that are engaged in legitimate protests against an oppressive, corrupt regime;(2)supports the right of Iranians to peacefully assemble, without fear of persecution and violence, whether in Iran or internationally; (3)respects the proud history and rich culture of the Iranian nation and fully supports efforts by the people of Iran to promote the establishment of basic freedoms that build the foundation for the emergence of a freely elected and transparent republic;(4)condemns the Iranian regime’s downing of Ukrainian International Airlines Flight 752 and its repeated lying to the people of Iran and around the world about its responsibility for the disaster;(5)condemns the Iranian regime for its record of brutal repression against peaceful protests;(6)condemns the Iranian regime’s serious human rights abuses against Iranians, significant corruption, and destabilizing activities abroad;(7)commends the statements of support for protesters from the United States and key United States allies;(8)calls on all democratic governments and institutions to support the ability of the people of Iran to live in a free society such that they can exercise their human rights and fundamental freedoms;(9)demands that the Iranian regime abide by its international obligations with respect to human rights and civil liberties, including freedoms of peaceful assembly and speech, including for members of the press;(10)urges the President to work to convene emergency sessions of the United Nations Security Council and the United Nations Human Rights Council to condemn the ongoing human rights violations perpetrated by the Iranian regime and establish a mechanism by which the Security Council can monitor such violations;(11)encourages the United States Government to do everything in its power to ensure the Iranian people have free and uninterrupted access to the internet;(12)calls on telecommunications companies to reject requests by the regime to cut off the Iranian people from social media and other communications platforms; and(13)urges the President and the Secretary of State to work with the international community to signal through future multilateral and bilateral discussions that the Government of Iran’s human rights violations are unacceptable. 